DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-22, 24, 26-31, 33 and 35-37 are allowed.
	The following is a statement of reasons for reasons of allowance:
As for independent claims 18, 27 and 36, they recite a device, method and medium, hereinafter referenced as a device for recommending words.  Prior art of record discloses a similar device, but fails to teach the claims in combination with determining at least one first predicted word to be input in succession to the text via the neural network based on the information about the sequences about the plurality of registered words and the first portion; when the text is included in the plurality of registered words, determining at least one second predicted word to be input in succession to the text via the neural network based on the information about the sequences about the plurality of registered words and the text, modifying and refining parameters of the neural network so that, when the sequences about the plurality of registered words detected from the second portion of the text is input as an input value to the neural network, a next word is output as an output value from the neural network; displaying menu user interface (UI) for receiving a user input selecting a predicted word from among the at least one first predicted word or the at least one second predicted word predicted via the neural network; and inputting the predicted word selected by the user input received through the menu UI in succession to the text.
Dependent claims 19-22, 24, 26, 28-31, 33, 35 and 37 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657